ORDER

PER CURIAM.
AND NOW, this 22nd day of April, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the MCARE Act foreclosed a plaintiff in a medical malpractice action against a urologist from offering expert *620testimony from a radiation oncologist to develop the applicable standard of care for the treatment of a cancer patient, upon the urologist’s review of a bone density study indicating “multiple foci of abnormal activity involving the right and left sides of the pelvis, the lower thoracic spine, right ribs, right mandible ... consistent with osseous metastatic disease.”
Justice McCAFFERY did not participate in the consideration or decision of this matter.